United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41839
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RENE GARCIA-GARCIA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 1:05-CR-657
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Rene Garcia-Garcia (Garcia) appeals his guilty-plea

conviction and 77-month sentence for being present in the United

States after a prior deportation following an aggravated felony

conviction.    Garcia contends that the district court erred in

treating his Texas burglary of a habitation conviction as a crime

of violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii).     Garcia’s

argument has been rejected by this court.      See United States v.

Garcia-Mendez, 420 F.3d 454, 456-57 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1398 (2006); United States v. Valdez-Maltos,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41839
                                  -2-

443 F.3d 910, 911 (5th Cir.), cert. denied, 2006 WL 2094539 (Oct.

2, 2006) (No. 06-5473).    Further, Garcia’s argument that this

court erroneously relied on United States v. Hornsby, 88 F.3d

336, 339 (5th Cir. 1996), and did not properly apply the

categorical analysis of Taylor v. United States, 495 U.S. 575

(1990), is tantamount to arguing that Garcia-Mendez was wrongly

decided.   One panel of this court may not ignore the precedent

set by a prior panel.     United States v. Ruiz, 180 F.3d 675, 676

(5th Cir. 1999).

     Garcia also challenges, in light of Apprendi v. New Jersey,

530 U.S. 466 (2000), the constitutionality of 8 U.S.C.

§ 1326(b)’s treatment of prior felony and aggravated felony

convictions as sentencing factors rather than as elements of the

offense that must be found by a jury.       This issue is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Garcia contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).       Garcia

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.
                           No. 05-41839
                                -3-

     Garcia argues that the district court erred by ordering him

to cooperate in the collection of a DNA sample as a condition of

his supervised release.   Such a claim is not ripe for review on

direct appeal.   See United States v. Riascos-Cuenu, 428 F.3d

1100, 1101-02 (5th Cir. 2005), petition for cert. filed (Jan. 9,

2006) (No. 05-8662).   Accordingly, this claim is dismissed.    See

id. at 1102.

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.